DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The US 8,697,708 and EP 2 616 072 have not been considered, as they are not relevant to the subject matter of the instant application.  It appears the applicant has submitted incorrect numbers.  The applicant should review the references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28 line 12, the phrase “can be” renders the claim indefinite.
Regarding claim 28 line 19, it is unclear if the recitation “an  articulated connected element” is different or the same as the previously recited “articulated connected element” (see line 17.  Reference characters do not define a claim recitation.
Regarding claim 28 lines 21 and 22, the phrase “if” is indefinite.  
Regarding claim 28 line 47, it is unclear which of the plurality of “elements” that the element is referencing.  The claim recites as least “one first element” and “one fixed second element”.
Claim 28 recites the limitation "the mass" in lines 14 and 24.  There is insufficient antecedent basis for this limitation in the claim.  A swinging mass is previously recited, and should be used throughout the claims.
Regarding claim 29 line 3, the phrase “can be” renders the claim indefinite.
Claim 33 recites the limitation "the mass" in line 3.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 37 lines 1-2, it is unclear which of the plurality of “elements” that the element is referencing. 
Regarding claim 40 line 1, it is unclear which of the plurality of “elements” that the element is referencing. 
Regarding claim 41 lines 1-2, it is unclear which of the plurality of “elements” that the element is referencing. 
Regarding claim 42 line 2, the phrase “can be” renders the claim indefinite.
Claim 42 recites the limitation "the air gap" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the magnetic element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the conductor plate" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the magnet plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the air gap" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the air gap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 line 4, it is unclear if the recitation “an eddy current damping arrangement” is intended to reference the previously recited eddy current damping arrangement (cl. 36), or another damping arrangement.
Claim 45 recites the limitation "the conductor element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 45 lines 5 and 6, the phrase “can be” renders the claim indefinite.

The claims are replete with 112 issues.  The applicant should review and correct any and all issues raised by the Office and any issues not raised by the Office.  Consistent claim language for recited elements must be consistent throughout the claims.  

Allowable Subject Matter
Claims 28-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abiru et al., Jahn, Almagro and Yemm each teach a pendulum damper.  Mitsch teaches various pendulum damping devices.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 15, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657